UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-7731


ANTON JOHNSON,

                 Petitioner - Appellant,

          v.

CHARLES RATLEDGE, Warden,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:14-hc-02250-BO)


Submitted:   April 19, 2016                 Decided:   April 21, 2016


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anton Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anton Johnson, a District of Columbia Code offender civilly

committed under the Adam Walsh Child Protection and Safety Act,

18    U.S.C.   § 4248   (2012),   appeals      the   district      court’s   order

denying relief on his 28 U.S.C. § 2241 (2012) petition.                   We have

reviewed the record and find no reversible error.                   Accordingly,

although we grant leave to proceed in forma pauperis, we affirm

for    the   reasons    stated   by    the    district    court.     Johnson    v.

Ratledge, No. 5:14-hc-02250-BO (E.D.N.C. filed Oct. 19, 2015;

entered Oct. 20, 2015).           Johnson’s motion for appointment of

counsel is denied.        We dispense with oral argument because the

facts    and   legal    contentions     are   adequately    presented      in   the

materials      before   this   court    and    argument    would    not   aid   the

decisional process.



                                                                          AFFIRMED




                                         2